--------------------------------------------------------------------------------

VOTING SUPPORT AGREEMENT

THIS VOTING SUPPORT AGREEMENT (this “Agreement”) is made as of April 22, 2015

BETWEEN:

NOVACOPPER INC., a corporation existing under the laws of the Province of
British Columbia (the “Purchaser”)

- and -

BAUPOST GROUP SECURITIES, L.L.C., a Massachusetts limited liability company (the
“Securityholder”)

RECITALS:

1.

The Securityholder is the beneficial owner of, or has control or direction over,
the Subject Securities.

    2.

The Securityholder understands that Sunward Resources Ltd. (“Sunward”) and the
Purchaser are, concurrently with the execution and delivery of this Agreement,
executing and delivering the Arrangement Agreement.

    3.

This Agreement sets out the terms and conditions of the agreement of the
Securityholder to abide by the covenants in respect of the Subject Securities
and the other restrictions and covenants set forth herein.

NOW THEREFORE, in consideration of the mutual covenants in this Agreement and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged) the parties hereto agree as follows:

ARTICLE 1
INTERPRETATION

1.1

Definitions

Capitalized terms used herein and not otherwise defined have the meanings
ascribed thereto in the Arrangement Agreement. In this Agreement, including the
recitals:

“Arrangement Agreement” means the arrangement agreement, dated as of the date
hereof, between Sunward and the Purchaser, which is attached as Schedule B to
this Agreement;

“Business Day” means any day, other than a Saturday, a Sunday or a statutory or
civic holiday in Toronto, Ontario or Vancouver, British Columbia;

“Contract” means any contract, agreement, license, franchise, lease,
arrangement, commitment, understanding, joint venture, partnership or other
right or obligation (written or oral) to which a Party or any of its
subsidiaries (if applicable) is a party or by which it or any of its
subsidiaries (if applicable) is bound or affected or to which any of their
respective properties or assets is subject;

“Expiry Time” has the meaning ascribed thereto in Section 3.1(a);

--------------------------------------------------------------------------------

“Governmental Entity” means: (a) any multinational, federal, provincial,
territorial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau, agency or entity, domestic or foreign; (b) any stock exchange,
including the TSX or the NYSE MKT; (c) any subdivision, agent, commission, board
or authority of any of the foregoing; or (d) any quasi-governmental or private
body, including any tribunal, commission, regulatory agency or self-regulatory
organization, exercising any regulatory, expropriation or taxing authority under
or for the account of any of the foregoing;

“Law” or “Laws” means all laws (including common law), by-laws, statutes, rules,
regulations, principles of law and equity, orders, rulings, ordinances,
judgments, injunctions, determinations, awards, decrees or other requirements,
whether domestic or foreign, and the terms and conditions of any Permit of or
from any Governmental Entity or self-regulatory authority (including the TSX and
the NYSE MKT), and the term “applicable” with respect to such Laws and in a
context that refers to a Party, means such Laws as are applicable to such Party
and/or its subsidiaries or their business, undertaking, property or securities
and emanate from a Person having jurisdiction over the Party and/or its
subsidiaries or its or their business, undertaking, property or securities;

“Notice” has the meaning ascribed thereto in Section 4.7;

“Parties” means NovaCopper Inc. and the Securityholder, and “Party” means any of
them;

“Person” includes an individual, partnership, association, body corporate,
trustee, executor, administrator, legal representative, government (including
any Governmental Entity) or any other entity, whether or not having legal
status;

“Subject Securities” means the Subject Shares and any securities exercisable or
exchangeable for, or convertible into, Subject Shares (including Sunward Options
and Sunward DSUs) beneficially owned, directly or indirectly, or controlled or
directed, by the Securityholder;

“Subject Shares” means all Sunward Shares beneficially owned, directly or
indirectly, or controlled or directed, by the Securityholder, which, for greater
certainty, shall include any Sunward Shares issuable upon the exercise,
exchange, vesting or conversion of any security (including Sunward Options and
Sunward DSUs) beneficially owned, directly or indirectly, or controlled or
directed by the Securityholder which may be exercised, converted into or
exchanged for Sunward Shares and shall also include any and all distributions of
securities made in respect of such Subject Shares on or after the date hereof,
and shall further include any Sunward Shares the direct or indirect beneficial
ownership of which, or control or direction over which, is acquired after the
date hereof by the Securityholder; and

“Transfer” has the meaning ascribed thereto in Section 3.1(a) .

1.2

Singular; Plural, etc.

In this Agreement, words importing the singular number include the plural and
vice versa and words importing gender include the masculine, feminine and neuter
genders.

1.3

Headings, etc.

The division of this Agreement into Articles, Sections and Schedules and the
insertion of the recitals and headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement and,
unless otherwise stated, all references in this Agreement or in the Schedules
hereto to Articles, Sections and Schedules refer to Articles, Sections and
Schedules of and to this Agreement or of the Schedules in which such reference
is made, as applicable.

2

--------------------------------------------------------------------------------


1.4

Date for any Action

In the event that any date on which any action is required to be taken hereunder
by any of the Parties is not a Business Day, such action shall be required to be
taken on the next succeeding day which is a Business Day.

1.5

Governing Law

This Agreement shall be governed, including as to validity, interpretation and
effect, by the Laws of the Province of British Columbia and the Laws of Canada
applicable therein. Each of the Parties hereby irrevocably attorns to the
jurisdiction of the Courts of the Province of British Columbia in respect of all
matters arising under and in relation to this Agreement.

1.6

Incorporation of Schedules

The Schedules attached hereto and described below shall, for all purposes
hereof, form an integral part of this Agreement.

Schedule A – Subject Securities

Schedule B – Arrangement Agreement

ARTICLE 2
REPRESENTATIONS AND WARRANTIES

2.1

Representations and Warranties of the Securityholder

The Securityholder represents and warrants to the Purchaser (and understands and
acknowledges that the Purchaser is relying on these representations and
warranties in entering into the Arrangement Agreement and completing the
transactions contemplated hereby and by the Arrangement Agreement) the matters
set out below:

  (a)

if an individual, the Securityholder has the legal capacity to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement; if a Person other than an individual, the Securityholder is validly
existing under the laws of its governing jurisdiction, has all necessary power
and authority to enter into this Agreement and has taken all steps necessary to
authorize the execution of this Agreement and the performance of its obligations
under this Agreement. This Agreement has been duly executed and delivered by the
Securityholder and constitutes a legal, valid and binding obligation of the
Securityholder, enforceable against the Securityholder in accordance with its
terms, subject to the qualification that such enforceability may be limited by
bankruptcy, insolvency, reorganization or other applicable Laws relating to or
affecting rights of creditors generally and subject to the qualification that
equitable remedies, including specific performance, are discretionary;

        (b)

the securities set forth in Schedule A represent all the Subject Securities
beneficially owned, directly or indirectly, or controlled or directed, by the
Securityholder as of the date hereof. Other than the securities set forth in
Schedule A, neither the Securityholder nor any of his, her or its affiliates
beneficially owns, directly or indirectly, or exercises control or direction
over, or has any agreement or option, or right or privilege (whether by Law,
pre-emptive or contractual) capable of becoming an agreement or option, for the
purchase or acquisition by the Securityholder or any of his, her or its
affiliates or transfer to the Securityholder or any of his, her or its
affiliates of any additional securities of Sunward or any of its affiliates;

3

--------------------------------------------------------------------------------


  (c)

the Securityholder is, and will continue to be from the date hereof (or in the
case of any Subject Securities acquired after the date hereof, from the date of
each such acquisition) through to the Expiry Time, the sole beneficial owner of
the Subject Securities, with good and marketable title thereto, free and clear
of all Liens (other than (i) any restrictions on transfer imposed by applicable
Securities Laws and (ii) as provided under this Agreement);

        (d)

the Securityholder has the sole right (to the extent permitted by the attributes
of such Subject Securities and pursuant to applicable Laws, regulation and
policy) to dispose of and vote, or direct the disposal and voting of, the
Subject Securities;

        (e)

no Person has any agreement or option, or any right or privilege (whether by
Laws, pre- emptive or contractual) capable of becoming an agreement or option,
providing for the purchase, acquisition or transfer of any of the Subject
Securities or any interest therein or right thereto, except the Purchaser
pursuant to the Arrangement Agreement;

        (f)

none of the Subject Securities is subject to any proxy, voting trust, vote
pooling or other agreement with respect to the right to vote, call meetings of
any of Sunward’s securityholders or give consents or approvals of any kind;

        (g)

except as would not materially hinder, delay or impede the consummation of the
transactions contemplated by this Agreement and the Arrangement Agreement, none
of the execution and delivery by the Securityholder of this Agreement or the
completion of the transactions contemplated hereby or the compliance by the
Securityholder with the Securityholder’s obligations hereunder will violate,
contravene, result in any breach of, or be in conflict with, or constitute a
default under, or create a state of facts which after notice or lapse of time or
both would constitute a default under, any term or provision of: (i) if the
Securityholder is not an individual, any constating or governing documents or
resolutions of the Securityholder; (ii) any Contract to which the Securityholder
is a party or by which the Securityholder or any of the property or assets of
the Securityholder are bound; (iii) any judgment, decree, order or award of any
Governmental Entity; or (iv) any applicable Laws;

        (h)

no consent, waiver, approval, authorization, order, exemption, registration,
licence or declaration of or by, or filing with, or notification to any
Governmental Entity or other third party which has not been made or obtained is
required to be made or obtained by the Securityholder or any of his, her or its
affiliates in connection with the execution and delivery by the Securityholder
and enforcement against the Securityholder of this Agreement or the consummation
of any transactions provided for herein (provided that the Securityholder makes
no representations or warranties with respect to the consents, waivers,
approvals, authorizations or declarations of or by, or filings with, or notices
to any Governmental Entities or other third parties on the part of Sunward or
the Purchaser necessary for the consummation of the transactions contemplated by
this Agreement and by the Arrangement Agreement);

4

--------------------------------------------------------------------------------


  (i)

there is no private or governmental action, suit, claim, arbitration,
investigation or other proceeding in progress or pending before any Governmental
Entity, or, to the knowledge of the Securityholder, threatened against the
Securityholder or any of his, her or its affiliates or, if applicable, any of
their respective directors or officers (in their capacities as such) that,
individually or in the aggregate, could adversely affect the Securityholder’s
ability to enter into this Agreement or perform his, her or its obligations
hereunder or the title of the Securityholder to any of the Subject Securities.
There is no judgment, decree or order against the Securityholder or any of his,
her or its affiliates or, if applicable, any of their directors or officers (in
their capacities as such) that could prevent, enjoin, alter, delay or adversely
affect the ability of the Securityholder to enter into this Agreement or to
perform his, her or its obligations under this Agreement or adversely affect the
title of the Securityholder to any of the Subject Securities; and

        (j)

the Securityholder is a sophisticated investor with respect to the Subject
Securities and has independently and without reliance upon the Purchaser and
based on such information as the Securityholder has deemed appropriate, made
his, her or its own analysis and decision to enter into this Agreement. The
Securityholder has received a copy of the Arrangement Agreement and has had an
opportunity to review the Arrangement Agreement with his, her or its legal
counsel. As of the date hereof, the Securityholder has full knowledge of and
access to information concerning Sunward and the Sunward Shares. Any factors
particular to the Securityholder, including non-financial factors, that were
considered relevant by the Securityholder in assessing the Consideration offered
under the Arrangement did not have the effect of reducing the Consideration that
would otherwise have been considered acceptable by the Securityholder. The
Securityholder acknowledges that, unless and until this Agreement is terminated
in accordance with its terms, the agreements contained herein with respect to
the Subject Securities by the Securityholder are irrevocable.


2.2

Representations and Warranties of the Purchaser

The Purchaser represents and warrants to the Securityholder (and acknowledges
that the Securityholder is relying on these representations and warranties in
completing the transactions contemplated hereby) the matters set out below:

  (a)

the Purchaser is a corporation duly incorporated and validly existing under the
laws of the Province of British Columbia and has all necessary corporate power,
authority and capacity to enter into this Agreement and to carry out its
obligations under this Agreement. The execution and delivery of this Agreement
and the consummation of the transactions contemplated by this Agreement have
been duly authorized by all necessary corporate action on the part of the
Purchaser. This Agreement has been duly executed and delivered by the Purchaser
and constitutes a legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to the
qualification that such enforceability may be limited by bankruptcy, insolvency,
reorganization or other applicable Laws relating to or affecting rights of
creditors generally and subject to the qualification that equitable remedies,
including specific performance, are discretionary; and

        (b)

except as would not materially hinder, delay or impede the consummation of the
transactions contemplated by this Agreement and the Arrangement Agreement, none
of the execution and delivery by the Purchaser of this Agreement or the
completion of the transactions contemplated hereby or the compliance by the
Purchaser with the Purchaser’s obligations hereunder will violate, contravene,
result in any breach of, or be in conflict with, or constitute a default under,
or create a state of facts which after notice or lapse of time or both would
constitute a default under, any term or provision of: (i) any constating or
governing documents or resolutions of the Purchaser; (ii) any Contract to which
the Purchaser is a party or by which the Purchaser or any of the property or
assets of the Purchaser are bound; (iii) any judgment, decree, order or award of
any Governmental Entity; or (iv) any applicable Laws;

5

--------------------------------------------------------------------------------


  (c)

there is no private or governmental action, suit, claim, arbitration,
investigation or other proceeding in progress or pending before any Governmental
Entity, or, to the knowledge of the Purchaser, threatened against the Purchaser
or any of its affiliates or any of their respective directors or officers (in
their capacities as such) that, individually or in the aggregate, could impair
the Purchaser’s ability to enter into this Agreement or perform its obligations
under this Agreement. There is no judgment, decree or order against the
Purchaser or any of its affiliates or any of their directors or officers (in
their capacities as such) that could prevent, enjoin, alter, delay or adversely
affect the ability of the Purchaser to enter into this Agreement or to perform
its obligations under this Agreement.

ARTICLE 3
COVENANTS

3.1

Covenants of the Securityholder

The Securityholder hereby irrevocably covenants and agrees as follows:

  (a)

from the date of this Agreement until the termination of this Agreement in
accordance with its terms (the “Expiry Time”), the Securityholder shall not (A)
sell, transfer, gift, assign, convey, pledge, hypothecate, encumber, grant any
option with respect to, grant a security interest in or otherwise dispose of any
right or interest in (including by way of deposit or tender under any take-over
bid) (any such event, a “Transfer”) any of the Subject Securities, other than
(i) the exercise, exchange, vesting or conversion of Sunward Options or Sunward
DSUs in accordance with their terms for Sunward Shares, which Sunward Shares
will become Subject Securities hereunder, or (ii) a Transfer to an affiliate of
the Securityholder who agrees in writing to assume all of the Securityholder’s
obligations hereunder and to be bound hereby to the same extent as the
Securityholder is bound hereby, or enter into any agreement, arrangement or
understanding in connection therewith (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise), other than
pursuant to the Arrangement, without having first obtained the prior written
consent of the Purchaser, or (B) other than as set forth herein, grant any
proxies or powers of attorney with respect to any Subject Securities, deposit
any Subject Securities into a voting trust, in any way transfer any of the
voting rights associated with any of the Subject Securities, or enter into a
voting agreement, understanding or arrangement with respect to the right to
vote, call meetings of Sunward Shareholders or give consents or approvals of any
kind with respect to any Subject Securities. In furtherance of this Agreement,
the Securityholder hereby authorizes the Purchaser, Sunward or their respective
legal counsel to notify Sunward’s transfer agent that there is a stop transfer
order with respect to all of the Subject Securities (and that this Agreement
places limits on the voting and transfer of such Subject Securities, as
applicable), provided that if any such action involves costs to the
Securityholder, those costs shall be paid or promptly reimbursed by the
Purchaser. The Parties agree that such stop transfer order shall be removed and
shall be of no further force and effect upon the termination of this Agreement
in accordance with Section 4.1;

6

--------------------------------------------------------------------------------


  (b)

from time to time, until the Expiry Time, to vote (or cause to be voted) all the
Subject Shares at any meeting of any of the securityholders of Sunward at which
the Securityholder is entitled to vote, including without limitation the Sunward
Meeting, and in any action by written consent of the securityholders of Sunward:


  (i)

in favour of the approval, consent, ratification and adoption of the Arrangement
Resolution and the transactions contemplated by the Arrangement Agreement (and
any actions required for the consummation of the transactions contemplated by
the Arrangement Agreement); and

        (ii)

other than the Arrangement, against (A) any extraordinary corporate transaction,
including any merger, reorganization, consolidation, amalgamation, arrangement,
business combination, share exchange, liquidation, dissolution,
recapitalization, or similar transaction involving Sunward or any of its
subsidiaries; (B) any sale, lease or transfer of any significant part of the
assets of Sunward or any of its subsidiaries; (C) any Acquisition Proposal; (D)
any material change in the capitalization of Sunward or any of its subsidiaries
or the corporate structure or constating documents of Sunward or any of its
subsidiaries; (E) any action that would reasonably be expected to impede, delay,
interfere with, or discourage the transactions contemplated by the Arrangement
Agreement; and (F) any action or agreement that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of
Sunward under the Arrangement Agreement;

in connection with the foregoing, subject to this Section 3.1(b), the
Securityholder shall deposit an irrevocable proxy, duly completed and executed
in respect of all of the Subject Shares at least five (5) business days prior to
the Sunward Meeting, voting all such Subject Shares in favour of the Arrangement
Resolution and otherwise in the manner described in this Section 3.1(b);
provided, however, that such irrevocable proxy will terminate at the Expiry
Time. Neither the Securityholder nor any Person acting on his, her or its behalf
will take any action to withdraw, amend or invalidate any proxy deposited by the
Securityholder pursuant to this Agreement, notwithstanding any statutory or
other rights which the Securityholder might have unless this Agreement is
terminated in accordance with Section 4.1;

  (c)

until the Expiry Time, to not, without the prior written consent of the
Purchaser, requisition or join in the requisition of any meeting of any of the
securityholders of Sunward for the purpose of considering any resolution;

        (d)

from time to time, until the Expiry Time, when any meeting of Sunward
securityholders is held, to appear at such meeting or otherwise cause the
applicable Subject Securities to be counted as present thereat for the purpose
of establishing a quorum;

        (e)

until the Expiry Time, to not itself, and to cause his, her or its
Representatives not to, directly or indirectly: (A) solicit, initiate, encourage
or otherwise facilitate (including by way of entering into any agreement,
arrangement or understanding) inquiries, submissions of proposals or offers
from, or provide information to, any other Person, entity or group (other than
the Purchaser or the Securityholder’s Representatives) relating to any
Acquisition Proposal or potential Acquisition Proposal other than the
Arrangement, (B) participate in any discussions or negotiations regarding any
Acquisition Proposal other than the Arrangement, or (C) accept, enter into or
endorse, or publicly propose to accept or enter into, any letter of intent,
agreement, arrangement or understanding related to any Acquisition Proposal
other than the Arrangement; provided, however, that, notwithstanding the
foregoing, nothing in this Section 3.1(e) shall prevent any shareholder,
director or officer of the Securityholder, if applicable, who is also a director
or officer of Sunward from fulfilling his or her fiduciary obligations, provided
that such act or thing is permitted by and is done in strict compliance with the
terms of the Arrangement Agreement;

7

--------------------------------------------------------------------------------


  (f)

until the Expiry Time, to:


  (i)

immediately cease and cause to be terminated any and all solicitations,
encouragements, existing discussions and negotiations, if any, with any Person
or group or any agent or representative of such Person or group with respect to
any Acquisition Proposal or potential Acquisition Proposal other than the
Arrangement; and

        (ii)

immediately (and in any event within 48 hours following receipt) notify the
Purchaser of any Acquisition Proposal or inquiry in respect of a potential
Acquisition Proposal other than the Arrangement of which the Securityholder or,
to the knowledge of the Securityholder, any of the shareholders, directors or
officers of the Securityholder, if applicable, becomes aware. Such notification
shall be made in writing and shall include, to the extent known by the
Securityholder, the identity of the Person making such Acquisition Proposal or
inquiry and a description of the material terms and conditions thereof, together
with a copy of all documentation relating to such Acquisition Proposal or
inquiry; provided however that such notification shall not be required if
Sunward has already notified the Purchaser in the manner contemplated by the
Arrangement Agreement;


  (g)

until the Expiry Time, to waive any rights of appraisal or rights of dissent
that the Securityholder may have arising from the transactions contemplated by
the Arrangement Agreement;

        (h)

until the Expiry Time, to not make any public statements which may reasonably be
construed as being against the transactions contemplated by the Arrangement
Agreement or any aspect thereof and to not bring, or threaten to bring, any suit
or proceeding for the purpose of, or which has the effect of, directly or
indirectly, stopping, preventing, impeding, delaying or varying such
transactions or any aspect thereof;

        (i)

until the Expiry Time, to promptly notify the Purchaser of any acquisitions by
the Securityholder or any of his, her or its affiliates of any securities of
Sunward, if any, after the date hereof, which, for greater certainty, shall
include any Sunward Options and Sunward DSUs and any Sunward Shares issuable
upon the exercise, conversion or vesting, as applicable, of any Sunward Options
or Sunward DSUs, owned or controlled by the Securityholder which may be
exercised, converted into or exchanged for Sunward Shares. Any such securities
shall be subject to the terms of this Agreement as though they were Subject
Securities owned by the Securityholder on the date hereof;

8

--------------------------------------------------------------------------------


  (j)

until the Expiry Time, not to (i) exercise any securityholder rights or remedies
available at common law or pursuant to applicable securities legislation; or
(ii) take any other action of any kind, in each case which might reasonably be
regarded as likely to reduce the success of, or delay or interfere with the
completion of, the transactions contemplated by the Arrangement Agreement;

        (k)

to hereby irrevocably consent to:


  (i)

details of this Agreement being set out in any information circular and court
documents produced by Sunward, the Purchaser or any of their respective
affiliates in connection with the transactions contemplated by this Agreement
and the Arrangement Agreement; and

        (ii)

this Agreement being made publicly available, including by filing on SEDAR;


  (l)

except as required by applicable Law or applicable stock exchange requirements,
not to make any public announcement or statement with respect to the
transactions contemplated herein or pursuant to the Arrangement Agreement
without the prior written approval of the Purchaser and, in the case any such
public announcement or statement is required by applicable Law or applicable
stock exchange requirements, to consult with the Purchaser and provide the
Purchaser a reasonable opportunity to review and comment on any such public
announcement or statement, and give reasonable consideration to any comments
made by the Purchaser and its legal counsel, in each case, to the extent
permitted by applicable Law or applicable stock exchange requirements; and

        (m)

until the Expiry Time, at the Purchaser’s request and sole expense, to use its,
his or her commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with
Sunward and the Purchaser in doing, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner possible, the
Arrangement and the other transactions contemplated by the Arrangement
Agreement, and to carry out the intents and purposes of this Agreement, and,
other than pursuant to and in compliance with Section 7.2 of the Arrangement
Agreement, to not enter into any agreement or understanding or make any
commitment with any Person that would violate any provision or agreement
contained in this Agreement.

ARTICLE 4
GENERAL

4.1

Termination

This Agreement automatically and immediately shall terminate and be of no
further force or effect upon the earliest of:

  (a)

the written agreement of the Purchaser and the Securityholder;

        (b)

the termination of the Arrangement Agreement in accordance with its terms;

        (c)

written notice by the Securityholder if the Purchaser, without the prior written
consent of the Securityholder, decreases the amount of Consideration as set out
in the Arrangement Agreement (provided that a decrease in the market price of
the Consideration Shares will not constitute a decrease in the amount of
Consideration);

9

--------------------------------------------------------------------------------


  (d)

August 31, 2015; or

        (e)

the Effective Date.


4.2

Time of the Essence

Time shall be of the essence in this Agreement.

4.3

Equitable Relief

The Parties agree that irreparable harm will occur for which money damages will
not be an adequate remedy at Law in the event that any of the provisions of this
Agreement are not performed by the Securityholder or any of its affiliates in
accordance with their terms or are otherwise breached. It is accordingly agreed
that the Purchaser shall be entitled to seek an injunction or injunctions and
other equitable relief to prevent breaches or threatened breaches of the
provisions of this Agreement by the Securityholder or any of its affiliates and
shall be entitled to obtain specific performance by the Securityholder or any of
its affiliates of any such provisions. The Securityholder hereby agrees not to
seek the posting of any security bond or other assurance in respect of such
injunctive or other equitable relief. Such remedies will not be the exclusive
remedies for any breach of this Agreement and will be in addition to all other
remedies available at Law or equity.

4.4

Fiduciary Duties

The Purchaser hereby agrees that the Securityholder is not making any agreement
or understanding herein in any capacity other than in his, her or its capacity
as securityholder of Sunward. Nothing herein shall in any way limit any actions
that the Securityholder may take that are, upon the advice of counsel, necessary
to discharge such Person’s fiduciary duties as a director of Sunward.

4.5

Waiver; Amendment

Each Party agrees and confirms that any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Securityholder and the Purchaser or
in the case of a waiver, by the Party against whom the waiver is to be effective
and no failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise.

4.6

Entire Agreement

This Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings among the Parties with respect thereto.

4.7

Notices

Any notice, consent, approval or other communication required or permitted to be
given in connection with this Agreement (in this Section referred to as a
“Notice”) shall be in writing and shall be sufficiently given if delivered
(whether in person, by courier service or other personal method of delivery), or
if transmitted by facsimile or e-mail:

10

--------------------------------------------------------------------------------


  (a) if to the Purchaser:           NovaCopper Inc.     Suite 1950 - 777
Dunsmuir Street     Vancouver, BC V7Y 1K4             Attention: Chief Executive
Officer     Facsimile: 604-638-8088             with a copy (which shall not
constitute notice) to:             Blake, Cassels & Graydon LLP     595 Burrard
Street, Suite 2600     P.O. Box 49314, Three Bentall Centre     Vancouver, BC
V7X 1L3             Attention: Trisha Robertson     Facsimile: 604-631-3309    
Email: trisha.robertson@blakes.com           (b) if to the Securityholder:      
      Baupost Group Securities, L.L.C.     10 Saint James Avenue, Suite 1700    
Boston, MA 02116     Attn: Compliance Department     Email:
compliance@baupost.com

Any Notice delivered or transmitted to a Party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt. If the Notice is delivered
or transmitted after 5:00 p.m. local time or if the day is not a Business Day,
then the Notice shall be deemed to have been given and received on the next
Business Day.

Either Party may, from time to time, change its address by giving Notice to the
other Party in accordance with the provisions of this Section 4.7.

4.8

Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

4.9

Successors and Assigns

The provisions of this Agreement shall be binding upon and enure to the benefit
of the Parties and their respective successors, permitted assigns and personal
representatives, provided that no Party may assign, delegate or otherwise
transfer any of its rights, interests or obligations under this Agreement
without the prior written consent of the other Party hereto, except that the
Purchaser may assign, delegate or otherwise transfer any of its rights,
interests or obligations under this Agreement to any of its affiliates without
reducing its own obligations hereunder without the consent of the
Securityholder.

11

--------------------------------------------------------------------------------


4.10

Expenses

Except as otherwise expressly set forth herein, each Party shall pay all costs
and expenses (including the fees and disbursements of legal counsel and other
advisers) it incurs in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated by this Agreement.

4.11

Independent Legal Advice

Each of the Parties hereby acknowledges that it has been afforded the
opportunity to obtain independent legal advice and confirms by the execution of
this Agreement that it has either done so or waived its right to do so in
connection with the entering into of this Agreement.

4.12

Further Assurances

The Parties shall, with reasonable diligence, do all things and provide all such
reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions, whether before or after the Effective Time.

4.13

Rules of Construction

The Parties have participated jointly in negotiating and drafting this
Agreement. If an ambiguity or a question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favouring or disfavouring any Party
by virtue of the authorship of any provision of this Agreement.

4.14

No Third Party Beneficiaries

The Parties hereby agree that their respective representations, warranties,
covenants and agreements set forth herein are solely for the benefit of the
other Party hereto, in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
Person other than the parties hereto any rights or remedies hereunder, including
the right to rely upon the representations and warranties set forth herein.

4.15

Execution and Delivery

This Agreement may be executed by the Parties in counterparts and may be
executed and delivered by facsimile and all the counterparts and facsimiles
together constitute one and the same agreement.

[Remainder of page intentionally left blank]

12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement.

  Baupost Group Securities, L.L.C.                            /s/ Gregory
Ciongoli                      Name: Gregory Ciongoli                      Title:
Partner                   NOVACOPPER INC.           By: /s/ Elaine Sanders      
               Name: Elaine Sanders                      Title: VP & Chief
Financial Officer

13

--------------------------------------------------------------------------------

SCHEDULE “A”

Registered Owner

Beneficial Owner

Sunward
Options
Sunward DSUs

Sunward Shares

CDS & Co. (nominee for the Canadian
Depository for Securities Ltd.) Entities managed by The
Baupost Group, L.L.C.

15,318,200



--------------------------------------------------------------------------------

SCHEDULE “B”

Arrangement Agreement

[See attached.]

--------------------------------------------------------------------------------